NO. 07-06-0271-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                   JULY 19, 2006
                          ______________________________

                                  In re MICHAEL COX,

                                                 Relator
                          _______________________________

                       ON PETITION FOR WRIT OF MANDAMUS
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Pending before this court is the petition of Michael Cox for a writ of mandamus. He

requests that we order the "99th District Court to grant and provide [him]” the clerk’s record

in cause number 92-415-137 along with the court reporter’s record.             We deny the

application.

       The pertinent rules of procedure obligate one seeking mandamus relief to

accompany his petition with an appendix. TEX . R. APP. P. 52.3(j). The latter must include,

among other things, a certified or sworn copy of the document showing the matter

complained of. In this case, the document showing the matter complained of would be the

motion requesting a copy of the pertinent records and the order or orders denying it. None

of those items were provided by Cox. And, even though he represents that the motion and

order or orders were mistakenly sent to the Court of Criminal Appeals, this does not relieve

him from the obligation to provide same with his petition for writ of mandamus. Nor does
his status as a pro se litigant relieve him of complying with the rules of procedure. Holt v.

F.F. Enters., 990 S.W.2d 756, 759 (Tex. App.–Amarillo 1998, pet. denied).1

        Accordingly, the petition for writ of mandamus pending before this court is denied.




                                                              Per Curiam




        1
           According to Cox’s petition, he requires the trial court records to prep are a petition for habeas relief
under article 11.07 of the Texas Code of Crim inal Pro ced ure o f which we lack jurisdiction. See In re Trevino,
79 S.W .3d 794 (Tex. App.–Corpus Christi 2002) (orig. proceeding) (wherein the court held that it lacked
jurisdiction over a petition for mandamus relief when relator was requesting court records to aid in preparing
an 11.07 writ).

                                                         2